In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1546V
                                          UNPUBLISHED


    DORN DYTTMER,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: May 17, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


David John Carney, Green & Schafle LLC, Philadelphia, PA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On October 5, 2018, Dorn Dyttmer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (GBS) as a
result of the influenza (flu) vaccination, or in the alternative as a result of his total
combined vaccinations. Petition at 1. Petitioner further alleges that he received the
vaccination in the United States, the residual effects of the vaccine injury exceeded six
months, and that Petitioner has not previously filed a petition or collected an award or
settlement of a civil action for damages secondary to receipt of the flu vaccination. Petition
at 1, 5. The case was assigned to the Special Processing Unit of the Office of Special
Masters.



1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       On October 15, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On May 13, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $215,000.00. Proffer at
2. Respondent further proffered that Petitioner should be awarded funds to satisfy a State
of Michigan Medicaid lien in the amount of $29,583.28. Id. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $215,000.00 in the form of a check payable to Petitioner. I further
award a lump sum payment of $29,583.28, representing compensation for
satisfaction of the State of Michigan Medicaid lien, payable jointly to Petitioner and
Upper Peninsula Health Plan. These amounts represent compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS


 DORN DYTTMER,

                       Petitioner,
                                                      No. 18-1546V
       v.                                             Chief Special Master Corcoran (SPU)
                                                      ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                       Respondent.


                       PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On October 5, 2018, Dorn Dyttmer (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. Petitioner alleges that, as a result of receiving the influenza vaccine on October

9, 2015, he suffered from Guillain-Barre Syndrome (“GBS”). See Petition. On October 8, 2019,

respondent filed his Vaccine Rule 4(c) Report, concluding that petitioner suffered GBS as

defined by the Vaccine Injury Table, within the Table timeframe. On October 15, 2019, the

Ruling on Entitlement, finding that petitioner was entitled to compensation for a GBS Table

injury, was issued.

II.    Items of Compensation

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $215,000.00 for pain and suffering. Petitioner agrees.
          B. Medicaid Lien
          Respondent proffers that petitioner should be awarded funds to satisfy the State of

Michigan Medicaid lien in the amount of $29,583.28, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Michigan may have

against any individual as a result of any Medicaid payments the State of Michigan has made to or

on behalf of petitioner from the date of his eligibility for benefits through the date of judgment in

this case as a result of his vaccine-related injury (GBS) suffered on or about October 21, 2015,

under Title XIX of the Social Security Act.

          The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.      Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

          A. A lump sum payment of $215,000.00 in the form of a check payable to petitioner; 2
             and

          B. A lump sum payment of $29,583.28, representing compensation for satisfaction of
             the State of Michigan Medicaid lien, in the form of a check payable jointly to
             petitioner and:
                                Upper Peninsula Health Plan
                                853 W. Washington Street
                                Marquette, MI 49855

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.

2
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.

                                                    2
        Petitioner agrees to endorse the check to Upper Peninsula Health Plan for satisfaction of

the Medicaid lien.


                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Acting Deputy Director
                                                    Torts Branch, Civil Division

                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s Adriana Teitel
                                                    ADRIANA TEITEL
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Tel: (202) 616-3677
                                                    Email: adriana.teitel@usdoj.gov

DATED: May 13, 2021




                                                3